Case 18-41695-drd13         Doc 86     Filed 04/28/21 Entered 04/28/21 08:51:12              Desc Main
                                      Document      Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF MISSOURI

 In re:                                  )
                                         )       Case 18-41695-drd
 Rebecca J. Wilson,                      )
                                         )       Chapter 13
 Debtor,                                 )

                                OBJECTION TO PROOF OF CLAIM 10

     Comes now Movant, Rebecca J. Wilson, and hereby objects to the Proof of Claim filed by
 creditor, First Federal Bank of Kansas City, in the amount of $187,254.43, and filed on August
 28, 2018. The court claim number is 10.

      Your claim may be reduced, modified, or eliminated. You should read this
 document carefully and discuss it with your attorney, if you have one.

     Pursuant to Local Rule 3007-1 (C), the Claimant shall have 30 days after service of the
     Objection in which to file a Response, if you do not want the court to eliminate or change
     your claim. The Response shall be in writing and state why the claim should be allowed as
     filed. If a Response is filed, the Court will schedule a hearing. If no timely Response is
     filed, the Court will enter an Order sustaining the Objection to the Claim. Parties not
     represented by an attorney shall mail a Response to the Court at U.S. Bankruptcy Court,
     400 E. 9th St., Room 1510, Kansas City, MO 64106. Debtor(s) not represented by an
     attorney must be served a copy of the Response by regular mail. If your Response is mailed,
     it must be early enough so that the court will receive it on or before 30 days after service of
     the Objection.

 The basis for the objection is as follows: (PLEASE CHECK ONLY THE APPLICABLE
 BOXES)

 ☐        The deadline for filing proofs of claim expired prior to the filing of the claim, so the
          claim should be disallowed in its entirety. (Not applicable in Chapter 7)

 ☐        The claim should be disallowed entirely because               .

 ☐        The claim should instead be allowed as a (secured, priority, or unsecured) claim in the
          amount of $           because       .

 ☐        The claim should instead be allowed as secured in the amount of $             and unsecured
          in the amount of $           because        .

 ☒        Other
Case 18-41695-drd13        Doc 86    Filed 04/28/21 Entered 04/28/21 08:51:12             Desc Main
                                    Document      Page 2 of 3




     1. Debtor is owner of a home residence. First Federal Bank of Kansas City (“First Federal”)

 is holder of two promissory notes secured by a senior and junior Deed of Trust on the property.

     2. The senior mortgage is paid as a conduit through the plan. The junior mortgage is to be

 paid in full.

     3. This objection pertains to the senior mortgage. Per its Proof of Claim, First Federal

 alleged pre-petition arrearage of $11,710.23. This amount was listed on the face of the claim.

 The same amount is displayed on the Trustee’s site as pre-petition arrears to be paid. However,

 Attachment 2 of the claim (Official Form 410A) shows pre-petition arrears of $8,831.03. The

 attachment lists unpaid principal and interest of $8,834.35, less funds on hand of $3.32, for total

 arrears of $8,831.03.

     4. Debtor objects to claim 10. The claim is internally inconsistent as to the pre-petition

 arrearage. Debtor believes Attachment 2 should be controlling, because it is more detailed than

 the face amount listed in the Proof of Claim. Also, in the initial plan, Debtor estimated arrears of

 $8,400.00. This amount is closer to the amount in Attachment 2.

     WHEREFORE, Debtor respectfully requests this Honorable Court issue an Order

 determining the pre-petition arrearage in Proof of Claim 10 to be $8,831.03; and to issue such

 further relief as the Court deems just and proper.

 April 28, 2021

 Respectfully submitted by:

 s/ Patrick Wiesner
 Patrick Wiesner, Attorney at Law
 MO: 56049, KS: 15752
 WIESNER & FRACKOWIAK, LC
 6750 West 93rd Street, Ste. 220
 Overland Park, KS 66212-1465
 TEL: (913) 642-2240

                                                  2
Case 18-41695-drd13        Doc 86    Filed 04/28/21 Entered 04/28/21 08:51:12   Desc Main
                                    Document      Page 3 of 3



 FAX: (913) 383-3948
 Attorney for Debtor
 patw@wflaw.net


                               CERTIFICATE OF SERVICE

   I DO HEREBY CERTIFY that a copy of the Objection to Proof of Claim 10 was served on
 April 28, 2021, either electronically or by the U.S. Mail, to the following parties:

 Rebecca J. Wilson
 12709 Oakmont Dr
 Kansas City, MO 64145

 First Federal Bank
 6900 North Executive Dr
 Kansas City, MO 64145

 Lewis Rice, LLC
 ATTN: Kenneth C. Jones
 10484 Marty St
 Overland Park, KS 66212




 Respectfully submitted by:

 s/ Patrick Wiesner
 Patrick Wiesner, Attorney at Law
 MO: 56049, KS: 15752
 WIESNER & FRACKOWIAK, LC
 6750 West 93rd Street, Ste. 220
 Overland Park, KS 66212-1465
 TEL: (913) 642-2240
 FAX: (913) 383-3948
 Attorney for Debtor
 patw@wflaw.net




                                               3
